Obtou, J.
I most respectfully dissent from the opinion in this case.
1. The boy had no business with the company, or at its depot, or on its platform, and was there only as an idle spectator “ or for fun,” waiting to see the train come in, then to pass over the road towards his home.
2. The company owed no duty to the boy more than to any one passing over its road on his own business, at or near its depot or anywhere else on its line.
3. They were not bound to carry a light on the forward end of the gravel car they were engaged in switching near the depot, so far as this boy was concerned, and it was not negligence that they did not do so. Suppose this train and locomotive were pushing platform cars in front from one depot to another, and in the open country, distant from each, a man living in the vicinity attempted to “ beat ” the train when the head-light pf the engine was -within less than one hundred feet of him, and to cross over, and he did not see the flat cars in front, and was struck by the forward one when he had taken one step on the track, as in this case, *37and was injured, would the law hold the company negligent in not carrying a light on the forward platform car? ! think not. íf a person attempts to cross the track under such circumstances he does so at his own risk. The company could not anticipate, and is not hound to expect, any such foolhardy attempt. This accident having happened at or near the depot does not make the case differ from the one supposed, for the hoy had no connection with the depot or its uses. To impose the duty on the company in respect to anybody and everybody to carry a light on the car being thus pushed for a mere temporary purpose, would make it its duty in all cases of switching of cars to always have a light upon the car pushed ahead of the engine. Can it be said that a head-light does not throw its rays one hundred feet in front, so as to render such a light necessary, and that the law, therefore, makes the absence of one negligence? This case cannot rest upon the negligence of the company in this respect, and this is the only respect in which it is claimed.
4. The boy was grossly negligent and careless: (1) In attempting to cross the track before an approaching train, even though the engine was at that moment nearly one hundred feet distant. It will not do to encourage such a dam gerous and adventurous experiment by holding that it was not carelessness. Can it be said, or ought it to be said, that such an act was common-prudence? And yet we have to say so by holding that it was not the want of it. Boys are too apt to take such dangerous chances to be encouraged by legal sanction. The fact that this boy might have safely crossed the track in this instance if the gravel cars had not been in front, is not the test of common prudence or the want of it. We do not know whether he could have safely crossed or not. He might have fallen or his foot might have been caught in a frog, which is very common, or in some other narrow place, or some other cause might have inter*38vened while thus running hastily to escape the train. (2) The boy could have"seen the forward end of the car had he looked. He testified that he did not see it because he was •looking at the head-light. It is not possible that an engine head-light does not throw its light over and beyond three flat cars in front, of considerably less than one hundred feet of distance, so that they could not be easily and readily ob-'sérved by one “looking before leaping” in front of the same. The car caught the boy at about his second step, and had he looked down before he jumped down from the platform of the depot, directly on the track, he must have seen it. Heidkamp, a witness for the plaintiff, testified that the boy was standing talking with him just before he stepped down from the platform, and that he was still standing near ■the edge of the platform when the car struck the boy, and that he saw it strike him. He said he saw it when he looked, but before he had been looking at the head-light and did not see the car. He testified: “ I know he was crossing the West rail, because he only had one more step to go, and he was trying to take that step when he was struck. I seen his legs over the west rail, because they were slung up in this mariner, [indicating.] It was light enough to see him, "because I watched him when he went over. I had my eyes on him. •I guess it was the head-light that lit it wp; that was the only light around there. The head-light lit it up so I could see himP This was the most competent witness in the case, and had the best means of knowing the facts. The jury oright not to find against his testimony even if they should be so inclined. This evidence is conclusive that the boy could and would have seen the car almost directly before him'had he looked to see where he was jumping, or in that direction. All cases agree that the party must look, and not looking is negligence. Here, too, we have positive evidence that the head-light of the engine did throw its light beyond the forward end of the car which struck the boy, and that *39that end of the car was seen by one standing in almost the exact place from which the boy jumped. Against this positive evidence all speculation or supposition as to whether the head-light could light up the place so as to be seen, are out of place and weigh nothing.
I speak of the plaintiff as “ the boy,” but he was twenty years old, and of full judgment and capacity. He was certainly reckless and negligent, and ought not to recover. I think there have been many cases in this court where the plaintiff was less negligent and yet was not allowed to recover. I think the circuit court should not have set aside the nonsuit. The first impression of the learned judge was, in my opinion, correct. On the evidence given, the jury would not be justified in .rendering a verdict for the plaintiff, and if they should do so it would be the duty of the court to set it aside.
By the Gourt.— Order affirmed.